IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40970
                           Summary Calendar



REGINALD JONES,

                                          Plaintiff-Appellant,

versus

K. V. PITTMAN; ET AL.,

                                          Defendants,

K. V. PITTMAN, Major; DAVID BONE, Captain;
CHARLES FRIZZELL, Classification Counselor;
THOMAS R. BUTLER, Classification Counselor;
J. KENT, Director of Health Services;
L. HEUSZEL, Assistant Warden; R. PUSTKA, Assistant Warden;
J. E. ALFORD, Senior Warden; K. RAMSEY, Regional Director,

                                          Defendants-Appellees.


                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 9:98-CV-149
                           - - - - - - - - - -
                               May 16, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Reginald Jones, a Texas prisoner (# 781143), appeals the

district court’s order granting summary judgment in favor of the

defendants and dismissing his 42 U.S.C. § 1983 civil rights

complaint.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40970
                                 -2-

     Jones has contended that the defendants, most of whom sat on

the Eastham Unit Classification Committee (“UCC”) that assigns

inmates to prison jobs, were deliberately indifferent to his

serious medical needs by requiring him to perform a hoe-squad job

that, Jones alleged, his medical restrictions precluding him from

performing.    The defendants’ summary-judgment evidence reflected

that the UCC, in assigning an inmate to a job, was required to

assess an inmate’s abilities by relying on the prison medical

staff’s evaluation of his medical limitations.   Even if it were

assumed arguendo that Jones was unable to perform the assigned

work, Jones has failed to show that the UCC officials, relying on

both prison policies and Jones’ existing medical records, knew

that he faced a substantial risk of serious harm if he were

assigned to the hoe-squad work.    See Farmer v. Brennan, 511 U.S.
825, 837, 847 (1994).    He failed to establish that the named

defendants were deliberately indifferent to his serious medical

needs.   See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Jackson

v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

     To the extent that Jones alleged in his civil rights

complaint that several supervisory defendants violated his due

process rights by ignoring his grievances and appeals concerning

the job assignment, Jones’ failure to brief arguments against

such defendants means that such arguments are waived.    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9).

     The judgment of the district court is AFFIRMED.